Title: To Thomas Jefferson from Philip Mazzei, 23 May 1792
From: Mazzei, Philip
To: Jefferson, Thomas


          Warsaw, 23 May 1792. By TJ’s letter of 7 Jan., he learns that TJ received his of June by Petit, and one of two he sent early in September, one directly from France, the other via England. Enclosed in the latter were copies of a letter for de Rieux, but the duplicate that came from France also contained excerpts of dispatches dealing with matters in Europe. This was to satisfy a promise made to Ternant and for the curiosity of TJ and others. He wrote again on 3 Nov., answering TJ’s of 2 Aug., enclosing more extracts, and stating that he was about to leave.—He did not use the leave of absence which the King of Poland had granted him before TJ left France. The King decided that he wanted to know Mazzei personally.—When time came to travel, he went first to Warsaw, as Piattolo also had advised. He will leave shortly, pleased with the reception he received from the King and the people.
          If things go well here, he has reason to hope they will go well for him also. However, Poland now faces a great crisis. In order to understand, TJ should now read the enclosed copy of an article he sent two weeks ago to Luzac in Leyden, as well as to Le Moniteur in Paris.—Four days ago the Empress of Russia made public the declaration that her troops would enter Poland to help the nation restore the old government. The insolence of her declaration strengthened the union. It is based upon the pretext that the nation consists of 11 refugees now living in St. Petersburg, and that the King, Diet, and all those who supported the new constitution, are a handful of “factionists.”—The Diet acts wisely and calmly; the deputies are preparing to return home to take up their stations, while the King prepares to take the field. He believes that Poland can stand its ground against Russia provided its neighbors stay out. One wishes the Empress would end up the way Louis XIV did.
          He will leave for Vienna in three or four weeks, stay there eighteen or twenty days, winter in Italy, and return to Paris in the spring if the situation in France can offer satisfaction.—He notes that TJ said in his of 2 Aug., “Mr. Blair paid me the balance of £8:14:6:-¾ Virginia currency £157: 2: for which you are to debit me.” This sum was included in the £486:2 credited to him by Mr. Short after TJ’s departure from France. He then added £74:10 for two copies of portraits from Florence sent TJ in America by Mr. Barrow. Deducting the two sums from his debt to TJ of £1200, he still owes £639:8, and shall continue to do so till TJ notifies him of receipt of additional sums.—If TJ has a surplus to remit to him, he asks that it be sent to London or Amsterdam, as long as paper money remains legal tender in France.—He does not understand a copy of Mr. Blair’s account sent him, which, along with the £8:14:6-¾ entry, is another for £38.8.7-¾, and he requests an explanation. He does not have the heart to write to Mr. Blair, for fear of reminding him of his son, and he asks TJ to assure Blair of his friendship and gratitude for handling his affairs. Tell him though there is little chance of it, he could not bear losing all hope of returning to America. Ask Blair if he was ever paid the six guineas Col. Banister owed him; whether the balance of £82:13:2 (according to the account of £204:13:7 credit and £122:-2 debit) George Nicholas owed him will be “s’epolfo in Kentucky” with the £6:2: which Nicholas charged against him a second time. Also, whether the balance Mr. Garland owes him was ever collected or can be.—Regarding his Virginia Certificates (which Blair  and TJ say must have already been converted into continentals), if they have not been sold already and there is a chance that they will increase in value, he prefers to retain them at the interest rate paid by Congress. But he wants exact details, to include in his will, for the benefit of his heir.
          In TJ’s memorandum of 15 Feb. 1790, he wrote: “Mr. Eppes promises to avail himself of an opportunity he thinks he shall soon have of having Hilton’s debt to P. M. for wine.” He asks TJ to write Hylton and refresh his memory.—On 8 Nov. 1788 Col. Madison wrote that his books were selling well in Virginia, but he was doubtful about the other states. He also had advised of a forthcoming remittance of £300:18 by Dohrman via London, which never arrived. He asks TJ to collect the money for the books in the interim.—He thinks that Madison is too kind to Dohrman, a man who got his money by deception in Richmond, and more than 7 years have passed. If affairs of Poland go badly, he would be in a difficult position, made more critical by his age. Since promissory notes have always enjoyed special rights, and having waited 7 years, he does not know why he should not compel Dorhman to sell the property he pledged. He begs TJ to have their friend end the business with a man whose conduct has been “inescussabile” and who keeps him “in agitazione.” Even if the interest owed were higher than it was, he could never be repaid “di quel che soffro.”
          He begs forgiveness for necessarily troubling him so. He encloses a letter for Ed. Randolph, and three notes for M. Oster, Mr. Anderson of Concord in Gloucester, and Mr. Mann Page. He asks TJ to add two lines to the note to Page, urging him to reply and remit the funds from the sale of his horse and gig. He cannot reconcile Page’s conduct with his protestations of friendship.—Either through Mann Page or by TJ when passing through Fredericksburg, he would like to get back from Hunter the Pistoia gunbarrel that was to be mounted, which was to be returned gratis. His agent made sure that he could not receive it before spring of 1785. Even if TJ has to pay for the mounting, he advises that he retrieve it, because he believes TJ will be pleased once he tries it.—P.S. He delayed sending this to Short in Paris until 6 June, so he now encloses the speech of the King of Poland regarding the abovementioned declaration (translated and published in French). Poland is fighting in places with great courage, but he doubts they can resist for long alone; and he does not expect foreign help. What use are treaties made “cotta mala fedi?”
        